Name: Commission Regulation (EEC) No 1863/80 of 11 July 1980 on the arrangements for imports into the United Kingdom of certain textile products originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7. 80 Official Journal of the European Communities No L 182/ 13 COMMISSION REGULATION (EEC) No 1863/80 of 11 July 1980 on the arrangements for imports into the United Kingdom of certain textile products originating in Indonesia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( ! ), as last amended by Regula ­ tion (EEC) No 2143/79 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of certain textile products origi ­ nating in Indonesia have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Indonesia was notified on 15 November 1979 and 8 April 1980 of requests for consultations ; whereas following those consultations it is desirable to make the products in question- (categories 6, 7 and 8) provisionally subject to quantitative limitations for the year 1980 ; Whereas products falling within category 7 have already been subject to a provisional quantitative limit under Commission Regulation (EEC) No 428/80 (3) ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from Indo ­ nesia between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom of the catego ­ ries of products originating in Indonesia specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 , shipped from Indonesia to the United Kingdom between 1 January 1980 and the date of entry into force of this Regula ­ tion , which have not yet been released for free circula ­ tion , shall be so released without delay subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place during that period. 2 . Imports of products shipped from Indonesia to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Indonesia on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 Regulation (EEC) No 428/80 is hereby repealed. Article 4 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission ( ») OJ No L 365, 27 . 12 . 1978 , p. 1 . (2) OJ No L 248 , 2. 10 . 1979, p . 1 . (&gt;) OJ No L 49, 23 . 2. 1980, p. 7 . No L 182/ 14 Official Journal of the European Communities 16. 7. 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description MemberStates Units Quantitative limits from 1 January to 31 December 1980 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks of wool, of cotton or of man-made textile fibres UK 1 000 pieces 315 * 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles, knitted or crocheted, not elastic or rub ­ berized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool , of cotton or of man ­ made textile fibres UK 1 000 pieces 225 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres UK 1 000 pieces 171